DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 07/29/2022.
Claims 1, 3-5, 8, 9, 11-13, 16, 17 and 19 are amended.
Claims 2, 10, 18 and 20 are cancelled. 
Claims 1, 3-9, 11-17, and 19 are pending.
Claims 1, 3-9, 11-17, and 19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 Claims 4, 8, 13, 16 and 19 are objected to because of the following informalities: Claims 4 and 13 recite “the computing device is a computing device of a a merchant”, claims 8 and 16 recite “the biometrics consumer”, claim 19 recites “the stored instructions perform a method”.    Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
Objection
The objection is not addressed. It is still unclear what a biometrics consumer is and how instructions, NOT structure, perform a method.
101
Applicant argues there is an improvement in the functioning of a computer, or an improvement to other technology or technical field, particularly, providing “more secure payment tokens based on an increased level of authentication, obviating the need for a consumer to provide additional verification information upon use of the payment token”. 
Applicant recites “MPEP 2106.04(a) and 2106.05(a)” states, “First, ‘the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,’ and secondly, ‘if the specification sets forth an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement.’’
Applicant then refers to a descriptive sentence in the specification that states “Paragraph [0065] of Applicant's PGPub specification discloses the details of the improvement realized by the claims: "A high assurance payment token may be a token that has a greater assurance to an issuing financial institution, merchant 114, payment network 116, or other entity during authentication and processing of a payment transaction.” First, It is unclear from the disclosure how this token and “greater assurance” is achieved. Secondly, the claims fail to reflect this concluding but unfounded improvement of “more secure payment tokens based on an increased level of authentication, obviating the need for a consumer to provide additional verification information upon use of the payment token”.
The claims recite generating a token, it is unclear what recitation shows an increased level of authentication, and “obviating the need for a consumer to provide additional verification information upon use of the payment token” is less and improvement to technology and more an improvement of  convenience for a consumer. The recited and highlighted additional elements Applicant’s argues for are a regurgitation of the disclosure and the disclosure fails to expand upon the crux of Applicant’s improvement. Claiming a token capable of great feats and presenting a disclosure and claims incapable of explaining how these great feats are achieved shows a further lack of improvement and subject matter eligibility. The rejection is maintained. 
112
Due to Applicant’s amendments, the prior 112 rejections are withdrawn. 
103
Stohr discloses provisioning, by the processing server, the token to the computing device for use in an electronic payment transaction, and wherein additional authentication from a consumer is not necessary for the use of the token in the electronic payment transaction (¶ 22-38, 41, 44, 48, 58, 63, 64); 
Stohr- The OTP/CVC value produced in step 7 is exported to the end user device via the, in particular secure, data connection. The value can then be displayed there or forwarded directly to a web service (verification server) for checking there… The security key can consequently serve, for example, to authorize a payment vis-à-vis a web service or a payment process. (¶ 32, 58)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, and claims 11 and 19 are directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving, … an EMV cryptogram and verification data; validating, … the EMV cryptogram; generating, … a high assurance payment token… and provisioning the… token….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic practice of validating transaction information, creating a confirmation and sending the confirmation.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does potentially recite an additional element but the additional element does not integrate the judicial exception into a practical application. 
The claim recites validating the EMV cryptogram, generated a token and provisioning a token. According to the disclosure(¶ 65, 68, 69), “In step 4, the token service provider 530 can either directly validate the EMV cryptogram and provide results to the issuing financial institution (issuer) 540… A high assurance payment token may be a token that has a greater assurance to an issuing financial institution, merchant 114, payment network 116, or other entity during authentication and processing of a payment transaction.” The claim limitations express limitations that are not expanded upon in the disclosure. The process and technology used to validate the cryptogram or to generate the token are not described. It then calls to question whether these are improvements, or whether they require devices to perform. A human actor can compare information and satisfy validating the EMV cryptogram or generating a confirmation token. 
In regards to “provisioning…”, according to the disclosure(¶ 33), “once the consumer is authenticated as being authorized to request a digitized token for the transaction account, may generate and distribute a digitized payment token to the computing device 106. ” Provisioning the token is the sending of the information, a generic function of a computer. 
These limitations might have been additional elements but it appears from the disclosure that there could be the comparison of information, generating a confirmation, and sending information which are not enough to integrate the judicial exception into a practical application. 
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice as performed by a generic computer.
The dependent claims 2, 5, and 14 are drawn to the abstract idea
Claims 3, 6, 7, 8, 10, 12, 15, 16, 18 and 20 are drawn to transaction practices that includes receiving, sending and storing transaction information.
Claims 4, and 13 describe information of the token requestor.
Claims 9 and 17 are directed at validating a user’s information by comparing their biometrics. While this has the potential to be an additional element, the disclosure does not provide further information on how this is performed. Looking a picture and comparing it to another satisfies this limitation without the use of a computing device.
The dependent claims do not provide additional elements in combination that integrate the abstract idea into a practical application nor do they present an improvement to a technology or a computer’s function.

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 3-9, and 12-17 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “on a processing server”. The scope of claim 1 is directed to the “processing server”, but  the dependent claim 9 recites functions of a computing device, a device outside the scope of the functions of a processing server. Claim 9 for example recites “storing, on the computing device… comparing, on the computing device… ” issuing, by the computing device,….” The claims are unclear and indefinite. First, there is an unclear scope of whether the dependent claims are limited to the scope set by claim 1(functions of the processing server). The computing device functions are outside the scope of independent claim 1 which is the functions of a provisioning server. The claims are unclear and indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 recites “storing, on the computing device… comparing, on the computing device… ” issuing, by the computing device,….” First, the functions of the computing device do not limit the recited functions of a different device, the provisioning server of independent claim 1. Secondly, the recited functions of the computing device does not include all the limitations of independent claim 1 and the functions of the provisioning server. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stohr et al (2021/0110027) (“Stohr”), and in view of  Drechsler et al. (2021/0344672) (“Drechsler”).
Regarding claims 1, 11 and 19, Stohr discloses receiving, on a processing server, a token request from a computing device, the token request including at least an EMV cryptogram and verification data received from an EMV card reader upon presentation of a payment card configured to operate within an EMV standard(¶ 16, 23-33, 55, 46-49, 54, 56, 63, 66, 80); 
Stohr – The end user is asked to hold his EMV card up to the mobile telephone or to insert it into the card reader (PC/laptop)…. the smart card generating a response message that is produced on the basis of stored computing operations in which the challenge is considered. For this purpose, the smart card can access the memory that has been written to, and the computing unit executes read or write operations. A cryptographic method can already be applied here and the security information can comprise data from the smart card. For this purpose, the smart card causes the secure information to be transmitted to the token server,…  The token server's challenge (step 2) is sent to the card. The card responds with a signature and/or cryptogram, depending on the card type and method employed (DDA, SDA, CDA). The challenge is included in the computation of the signature and/or the cryptogram. In addition to the signature and/or cryptogram, data read out from the card (e.g. PAN, card holder name, expiration date) and PIN/password are sent to the token server… a challenge that was either transmitted by a server or entered by the user (e.g. for identification in telephone banking) are considered in the computation of the OTP value  (¶ 23, 24, 30, 49)

validating, on the processing server, the EMV cryptogram(¶ 25, 55); 
Stohr-  –  the token server checks the signature or the cryptogram of the card for validity.  (¶ 25)

generating, on the processing server, a token, the token configured to provide assurance during authentication and processing of a payment transaction (¶ 22-38, 41, 48, 58); 
Stohr- Step 7: From the secret seed value derived in step 6, the actual OTP or CVC value is now computed by the token server. The computation can be based on existing and known methods (e.g. OATH protocols such as T-OTP, H-OTP). (¶ 28)

provisioning, by the processing server, the token to the computing device for use in an electronic payment transaction, and wherein additional authentication from a consumer is not necessary for the use of the token in the electronic payment transaction (¶ 22-38, 41, 44, 48, 58, 63, 64); 
Stohr- The OTP/CVC value produced in step 7 is exported to the end user device via the, in particular secure, data connection. The value can then be displayed there or forwarded directly to a web service (verification server) for checking there… The security key can consequently serve, for example, to authorize a payment vis-à-vis a web service or a payment process. (¶ 32, 58)

Stohr does not disclose a high assurance payment token, the high assurance token configured to provide assurance during authentication and processing of a payment transaction. 

Drechsler teaches a high assurance payment token, the high assurance token configured to provide assurance during authentication and processing of a payment transaction (¶ 58).
Claim Interpretation- According to the disclosure(¶ 65), “A high assurance payment token may be a token that has a greater assurance to an issuing financial institution, merchant 114, payment network 116, or other entity during authentication and processing of a payment transaction.”
Drechsler -  the token provider computer may establish a token assurance level for a given token to indicate the confidence level of the token to PAN binding. The token provider computer may include or be in communication with a token data store wherein the generated tokens/cryptograms are stored. The token provider computer may support token processing of payment transactions submitted using tokens by de-tokenizing the token to obtain the actual PAN. (¶ 58)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stohr (¶ 11), which teaches “an improved method for making available a security key while employing a smart card and a token server which allows the security key to be made available both securely and easily” and Drechsler(¶ 90), which teaches “an integration option with a token service system to simplify purchase solutions provided by the partners” in order to provide further a less cumbersome transaction process for a user (Drechsler; ¶ 2-4).
Regarding claims 3 and 12, Drechsler teaches wherein the token request includes payment credentials from the payment card, the payment credentials including a primary account number, an expiration date, and a security code
Regarding claims 3 and 12, Drechsler teaches wherein the token request includes payment credentials from the payment card, the payment credentials including a primary account number, an expiration date, and a security code (¶ 37, 52, 74, 92-95, 102, 123, 124).  
Regarding claims 4 and 13, Drechsler teaches wherein the computing device is a computing device of a merchant, or an electronic wallet provider. (¶ 11, 43, 96, 130).
Regarding claims 5 and 14, Stohr discloses wherein the validating, on the processing server, of the EMV cryptogram comprises: validating, on the processing server, the EMV cryptogram; and providing, by the processing server, a result of the validation of the EMV cryptogram to an issuing financial institution (¶ 25, 55, 56).
Regarding claims 6 and 15, Drechsler teaches wherein the validating, on the processing server, of the EMV cryptogram comprises: transmitting, by the processing server, the EMV cryptogram to an issuing financial institution as part of a token approval request; and receiving, on the processing sever, the validation of the EMV cryptogram with an approval to generate the high assurance payment token from the issuing financial institution (¶ 122-128).
Regarding claims 7 and 15, Drechsler teaches transmitting, by the processing server, biometrics of a consumer of the payment card to issuing financial institution; and  receiving, on the processing server, approval to generate the high assurance payment token only upon an authentication of the biometrics of the consumer by the issuing financial institution (¶ 160-162, 174-179, 194).
Regarding claims 8 and 16, Drechsler teaches wherein the verification data includes  the biometrics of the consumer of the payment card; and forwarding, by the processing server, the biometrics consumer of the payment cart to the issuing financial institution (¶ 162, 174-179, 194, 195). 
Regarding claims 9 and 17, Drechsler teaches storing, on the computing device , the captured biometric of the consumer of the payment card; storing, on the computing device , the high assurance token; comparing, on the computing device , a newly obtained biometric of the consumer to the captured biometrics of the consumer stored on the token requestor; and issuing, by the computing device, the high assurance token to the consumer when the newly obtained biometric of the consumer matches the stored captured biometric of the consumer for the payment transaction in lieu of providing an EMV payment card or other payment instrument (¶ 194-198, 223-226, 241-244). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunjic et al., (US 10,956,905) teaches request, generated token and payment cryptograms.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685